IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ricky Tejada,                               :
                           Appellant        :
                                            :
                    v.                      :   No. 484 C.D. 2021
                                            :
Sue Dowd, Rene Styka and                    :
Jonathan Simpson                            :


PER CURIAM                               ORDER


      NOW, September 23, 2022, upon consideration of Ricky Tejada’s
(Appellant) Motion for Reconsideration (Motion), which requests that this Court
stay its August 4, 2022 Order vacating the October 20, 2020 order of the Court of
Common Pleas of Schuylkill County (trial court) and remanding the matter to the
trial court for further proceedings because Appellant is temporarily incarcerated at
the James T. Vaughn Correctional Center in Smyna, Delaware and does not have
access to his legal materials related to this litigation, to which no response was filed,
the Motion is GRANTED. The Court’s August 4, 2022 Order is stayed until further
order of the Court. Appellant is directed to file a status report within 10 days of his
return to Pennsylvania or on or before December 22, 2022, whichever is sooner.